IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00405-CR

MARK IZAGUIRRE JUAREZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 18th District Court
                              Johnson County, Texas
                               Trial Court No. F49453


                           MEMORANDUM OPINION


       Appellant, Mark Izaguirre Juarez, appeals from the trial court’s judgment that was

signed on September 8, 2015. Pursuant to Texas Rule of Appellate Procedure 26.2(a),

Juarez’s notice of appeal was due on October 8, 2015. See TEX. R. APP. P. 26.2(a). However,

because he did not file his notice of appeal until November 19, 2015, Juarez’s notice of

appeal is untimely. Additionally, attached to Juarez’s notice of appeal is the trial court’s

certification of his right of appeal, which indicates that Juarez has no right of appeal

because this is a plea-bargain case in which he waived his right of appeal.
        This Court has no jurisdiction over an appeal where the notice of appeal is

untimely. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Furthermore,

we must dismiss an appeal “without further action, regardless of the basis for the appeal”

if the trial court’s certification shows there is no right to appeal. See Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.

App. 2003) (holding that an appellant who has executed a waiver of appeal, whether

negotiated or non-negotiated, could not appeal without securing the permission of the

trial court). Accordingly, this appeal is dismissed.1




                                                           AL SCOGGINS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 10, 2015
Do not publish
[CR25]




        1  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within
30 days after either the day the court of appeals’ judgment was rendered or the day the last timely motion
for rehearing was overruled by the court of appeals. See id. at R. 68.2(a).

Juarez v. State                                                                                         Page 2